         

Exhibit 10.17
SECURITY AGREEMENT
This SECURITY AGREEMENT (this “Agreement”) is entered into as of the 22nd day of
October, 2008, by CleanTechBiofuels, Inc., a Delaware corporation (“Debtor”), in
favor of World Waste Technologies, Inc. (the “Secured Party”).
W I T N E S S E T H:
WHEREAS, pursuant to that certain Patent Purchase Agreement between Debtor and
the Secured Party of even date herewith (the “Purchase Agreement”), the Secured
Party has agreed to make certain loans and advances to Debtor which are to be
evidenced by that certain Promissory Note of even date herewith (the “Note”).
WHEREAS, it is a condition precedent to the effectiveness of the Note that
Debtor shall grant the security interest contemplated by this Agreement.
NOW, THEREFORE, in consideration of the premises and in order to induce the
Secured Party to make the loans and advances contemplated by the Note, Debtor
hereby agrees with the Secured Party as follows:
Section 1. Grant of Security. Debtor hereby assigns and pledges to the Secured
Party and grants to the Secured Party a security interest in all of Debtor’s
right, title and interest in and to the U.S. Patent No. 6,306,248 (“Patent”),
all the rights associated with such Patent as set forth in Section 1.1 of the
Purchase Agreement, and all collections, receipts and other proceeds (cash and
non-cash) of any of the foregoing (the “Collateral”).
Section 2. Security for Obligations. This Agreement secures the payment of all
obligations of Debtor now or hereafter existing under the Note (all such
obligations of Debtor being the “Obligations”). Without limiting the generality
of the foregoing, this Agreement secures the payment of all amounts that
constitute part of the Obligations, including all amounts that would be owed by
Debtor to the Secured Party under the Note but for the fact that they are
unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving Debtor.
Section 3. Release of Security. As of the date of the repayment in full of all
indebtedness under the Note, the security interest granted hereby shall
terminate and all rights to the Collateral shall revert to Debtor.
Section 4. Representations and Warranties. Debtor represents and warrants, which
representations and warranties shall survive execution and delivery of this
Security Agreement, as follows: (a) The exact legal name, the type of
organization, and the jurisdiction of organization of the Company is accurately
set forth on the first page of this Agreement. (b) This Agreement has been duly
executed and delivered by Debtor and is a valid and binding obligation of
Debtor, enforceable against Debtor in accordance with its terms. (c) The
execution and delivery by Debtor of this Agreement and the performance of its
obligations hereunder are within Debtor’s authority and capacity and do not
contravene any law, regulation, order or contractual restriction binding on or
affecting Debtor. (d) The pledge and grant of security interest in the
Collateral pursuant to this Agreement creates a valid and perfected security
interest in the Collateral in favor of the Secured Party, securing the payment
of all of the Obligations. (g) The Company will be the sole, legal and equitable
owner of the Collateral, and no financing statement or other evidence of lien
covering or purporting to cover the Collateral will be on file in any public
office other than the financing statements filed in connection with the security
interest granted to the Secured Party hereunder.

 





--------------------------------------------------------------------------------



 



Section 5. Further Assurances.
(a) Debtor agrees that from time to time, at the expense of Debtor, Debtor will
promptly execute and deliver all further instruments and documents, and take all
further action, that may be necessary or desirable, or that the Secured Party
may reasonably request, in order to perfect and protect any pledge, assignment
or security interest granted or purported to be granted hereby or to enable the
Secured Party to exercise and enforce its rights and remedies hereunder with
respect to any Collateral. Without limiting the generality of the foregoing,
Debtor will: (i) deliver and pledge to the Secured Party promptly upon receipt
thereof all instruments or certificates representing or evidencing any of the
Collateral duly endorsed and accompanied by duly executed instruments of
transfer or assignment, all in form and substance satisfactory to the Secured
Party; and (ii) execute and file such financing or continuation statements, or
amendments thereto, and such other instruments or notices, as may be necessary
or desirable, or as the Secured Party may request, in order to perfect and
preserve the pledge, assignment and security interest granted or purported to be
granted hereby.
(b) Debtor hereby authorizes the Secured Party to file one or more financing or
continuation statements, and amendments thereto, relating to all or any part of
the Collateral without the signature of Debtor where permitted by law. A
photocopy or other reproduction of this Agreement or any financing statement
covering the Collateral or any part thereof shall be sufficient as a financing
statement where permitted by law.
(c) Debtor will furnish to the Secured Party from time to time statements and
schedules further identifying and describing the Collateral and such other
reports in connection with the Collateral as the Secured Party may reasonably
request, all in reasonable detail.
(d) Until payment in full of all of the Obligations, Debtor agrees: (i) to
defend the title of the Collateral and the lien thereon of the Secured Party
against the claim of any other person; (ii) to maintain and preserve such lien
until payment; (iii) not use or permit any Collateral to be used unlawfully or
in violation of any provision of this Agreement or any applicable statute,
regulation or ordinance or any policy of insurance covering the Collateral;
(iv) to give the Secured Party at least 30 days’ prior written notice of any
change in Debtor’s name, domicile, or structure; (v) pay promptly when due all
property and other taxes, assessments and governmental charges or levies imposed
upon, and all claims against, the Collateral except to the extent the validity
thereof is being contested in good faith; provided that such Debtor shall in any
event pay such taxes, assessments, charges, levies or claims not later than five
days prior to the date of any proposed sale under any judgment, writ or warrant
of attachment entered or filed against such Debtor or any of the Collateral as a
result of the failure to make such payment; and (vi) not sell, assign (by
operation of law or otherwise) or otherwise dispose of, or grant any option with
respect to, any of the Collateral, or create or suffer to exist any lien upon or
with respect to any of the Collateral.

 

Page 2



--------------------------------------------------------------------------------



 



If Debtor fails to perform any agreement contained herein, the Secured Party may
itself perform, or cause performance of, such agreement. Debtor agrees to
reimburse the Secured Party on demand for any payments made or expenses incurred
by the Secured Party pursuant to the foregoing authorization and any
unreimbursed amounts shall constitute amounts outstanding under the Note for all
purposes hereof. The powers conferred on the Secured Party by this Agreement are
solely to protect the interests of the Secured Party and shall not impose any
duty upon the Secured Party to exercise any such power, and if the Secured Party
shall exercise any such power, such exercise shall not relieve the Company of
any Event of Default (defined below), and the Secured Party shall be accountable
only for amounts actually received as a result thereof. The Secured Party shall
be under no obligation to take steps necessary to preserve the rights in or
value of or to collect any sums due in respect of any Collateral against any
other person or entity but may do so at its option.
Section 6. Events of Default.
(a) All of the following are Events of Default under this Agreement: (a) Debtor
violates any provisions of this Agreement, the Note or the Purchase Agreement or
any representation or warranty by Debtor under any such agreement is not true.
(b) Debtor fails to make payments as and when due under the Note. (c) The
dissolution, liquidation or termination of the legal existence of Debtor.
(d) The appointment of a receiver, trustee or similar judicial officer or agent
to take charge of or to liquidate any property or assets of Debtor. (e) The
commencement of any proceeding against Debtor under any provision of the
Bankruptcy Code of the United States, as amended. (f) The occurrence of a Change
of Control, unless either (X) the Secured Party consents thereto or (Y) all
amounts due hereunder are repaid in full concurrently therewith. A Change of
Control shall mean the sale of all or any substantial portion of Debtor’s assets
outside of the ordinary course of business, or the closing of any transaction
pursuant to which any person (other than Debtor’s existing owners) becomes the
holder of more than 50% of Debtor’s outstanding ownership interests. (h) Debtor
ceases any material portion of its business operations as presently conducted.
(b) Debtor shall deliver to the Secured Party, immediately upon becoming aware
that an Event of Default has occurred, a written notice specifying the nature
and period of existence.

 

Page 3



--------------------------------------------------------------------------------



 



Section 7. Remedies. If any Event of Default shall have occurred and be
continuing:
(a) The Secured Party may exercise in respect of the Collateral, in addition to
other rights and remedies provided for herein or otherwise available to it, all
the rights and remedies of a secured party on default under the Uniform
Commercial Code in effect in the State of California at that time (the “UCC”)
(whether or not the UCC applies to the affected Collateral), and also may (i)
take possession of the Collateral in accordance with the applicable provisions
of the UCC, (ii) require Debtor to, and Debtor hereby agrees, that it will at
its expense and upon request of the Secured Party forthwith, assemble all or
part of the Collateral as directed by the Secured Party and make it available to
the Secured Party at a place to be designated by the Secured Party which is
reasonably convenient to both parties, and/or (iii) without notice except as
specified below, sell or, to the extent permitted by applicable law, purchase
the Collateral or any part thereof in one or more parcels at public or private
sale, at any of the Secured Party’s offices or elsewhere, for cash, on credit or
for future delivery, and upon such other terms as the Secured Party may deem
commercially reasonable. Debtor agrees that if it sells the Collateral, to the
extent notice of sale shall be required by law, at least ten days’ notice to
Debtor of the time and place of any public sale or the time after which any
private sale is to be made shall constitute reasonable notification. The Secured
Party shall not be obligated to make any sale of Collateral regardless of notice
of sale having been given. The Secured Party may adjourn any public or private
sale from time to time by announcement at the time and place fixed therefor, and
such sale may, without further notice, be made at the time and place to which it
was so adjourned. Debtor hereby waives any claim against the Secured Party
arising by reason of the fact that the Secured Party chose to retain the
Collateral or the price at which any Collateral may have been sold at a private
sale was less than the price that might have been obtained at a public sale,
even if the Secured Party accepts the first offer received and does not offer
such Collateral to more than one offeree, and agrees that any such private
placement shall, in and of itself, not be deemed to be commercially
unreasonable.
(b) Any cash held by the Secured Party as Collateral and all cash proceeds
received by the Secured Party in respect of any sale of, collection from, or
other realization upon all or any part of the Collateral may, in the discretion
of the Secured Party, be held by the Secured Party as collateral for, and then
or at any time thereafter be applied (after payment of any amounts payable to
the Secured Party pursuant to this Agreement) in whole or in part by the Secured
Party against, all or any part of the Obligations in such order as the Secured
Party shall elect. Any surplus of such cash or cash proceeds held by the Secured
Party and remaining after payment in full of all the Obligations shall be paid
over to Debtor or to whomsoever may be lawfully entitled to receive such
surplus.
(c) The Secured Party may exercise any and all rights and remedies of Debtor
under or in connection with or otherwise in respect of the Collateral,
including, without limitation, any and all rights of Debtor to demand or
otherwise require payment of any amount under, or performance of any provision
of, the agreements included within the Collateral.
(d) Debtor agrees that a breach of any of the covenants contained in Section 5
will cause irreparable injury to the Secured Party, that the Secured Party has
no adequate remedy at law in respect of such breach and, as a consequence, that
each and every covenant contained in Section 5 shall be specifically enforceable
against Debtor, and Debtor hereby waives and agrees not to assert any defenses
against an action for specific performance of such covenants except for a
defense that no default has occurred giving rise to the Obligations becoming due
and payable prior to their stated maturities.
(e) If the proceeds of any sale or other disposition of the Collateral are
insufficient to pay all the Obligations, Debtor shall be liable for the
deficiency and the fees of any attorneys employed by the Secured Party to
collect such deficiency. All rights and remedies existing under this Agreement
are cumulative to, and not exclusive of, any rights or remedies otherwise
available.

 

Page 4



--------------------------------------------------------------------------------



 



(f) Upon the occurrence and during the continuance of an Event of Default,
Debtor hereby constitutes and appoints the Secured Party its true and lawful
attorney, with full power, in the name of the Company or otherwise, at the
expense of the Company and without notice to or demand upon the Company, to
grant, sell, convey, assign and transfer the Collateral in accordance with the
UCC, free and clear of all liens. The Company agrees to reimburse the Secured
Party on demand for any payments made or expenses incurred by the Secured Party
pursuant to the foregoing authorization and any unreimbursed amounts shall
constitute amounts outstanding under the Note for all purposes hereof. The above
power of attorney is irrevocable and coupled with an interest.
Section 9. Indemnification. The Company shall defend, indemnify and hold
harmless the Secured Party for any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses, or disbursements
(including reasonable attorneys’ fees) of any kind whatsoever which may be
imposed on, incurred by or asserted against the Secured Party in connection with
or in any way arising out of or relating to the Collateral or this Agreement,
except to the extent the same is finally determined by a court of competent
jurisdiction to have arisen as a result of the willful misconduct or bad faith
of the Secured Party.
Section 10. Amendments. No amendment or waiver of any provision of this
Agreement, and no consent to any departure by Debtor herefrom, shall in any
event be effective unless the same shall be in writing and signed by the Secured
Party. Any waiver, express or implied, of any breach or default shall not be
considered a waiver of any subsequent breach or default.
Section 11. Continuing Security Interest. This Agreement shall create a
continuing security interest in the Collateral and shall (a) remain in full
force and effect until the payment in full of the Obligations and all other
amounts payable under the Note (b) be binding upon Debtor, its successors and
assigns and (c) inure to the benefit of, and be enforceable by, the Secured
Party and its successors, transferees and assigns.
Section 12. Severability. Whenever possible each provision of this Note shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Note shall be or become prohibited or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity without invalidating the remainder of such provision
or the remaining provisions of this Agreement.
Section 13. Notices. Any notice or other communication herein required or
permitted to be given shall be in writing and may be personally served or sent
by facsimile or United States mail or courier service and shall be deemed to
have been given when delivered in person or by courier service, upon receipt of
facsimile, or three business days after depositing it in the United States mail
with postage prepaid and properly addressed. For the purposes hereof, the
address of each party hereto shall be the address for such party set forth in
the Purchase Agreement or such other address as shall be designated by such
party in a written notice delivered to the other parties hereto.

 

Page 5



--------------------------------------------------------------------------------



 



Section 14. Governing Law. This Agreement was executed in, and the transactions
contemplated by and the provisions of this Agreement shall be governed by and
construed in accordance with, the laws of the State of California, without
giving effect to the conflict of laws provisions thereof; and both parties
consent to the jurisdiction of the state and federal courts sitting in
California.
Section 15. Counterparts. This Agreement may be executed in counterparts and
shall be effective when each party has executed at least one of the counterparts
even though both parties have not executed the same counterpart.
* * * * * * *

 

Page 6



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Debtor has duly executed and delivered this Agreement, and
the Secured Party has caused this Agreement to be duly executed and delivered,
as of the date first above written.

            DEBTOR: CLEANTECH BIOFUELS, INC.
      By:           Title:              SECURED PARTY: WORLD WASTE TECHNOLOGIES,
INC.
      By:           Title:   

 

Page 7